
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.42


ASSET PURCHASE AND LICENSE AGREEMENT


    This ASSET PURCHASE AND LICENSE AGREEMENT (the "Agreement") is made
effective and entered into as of September 19, 2001 (the "Effective Date"), by
and between InterMune, Inc. ("InterMune"), a corporation organized and existing
under the laws of the State of Delaware, and Eli Lilly and Company ("Lilly"), a
corporation organized and existing under the laws of the State of Indiana.
InterMune and Lilly are sometimes referred to herein individually as a "Party"
and collectively as "Parties."


RECITALS


    WHEREAS, subject to the terms and conditions set forth in this Agreement,
Lilly and InterMune desire to enter into an agreement pursuant to which
(i) Lilly will sell or license to InterMune, and InterMune will purchase or
license from Lilly, certain product inventory, technology and certain rights
thereto and regulatory documents owned by Lilly, and (ii) InterMune will assume
certain liabilities associated with the rights and assets transferred herein,
each in accordance with the terms and conditions set forth herein.

    NOW, THEREFORE, in consideration of the foregoing, the covenants and
premises contained in this Agreement, and other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, Lilly and
InterMune agree as follows:


ARTICLE 1
DEFINITIONS


    For purposes of this Agreement, the following terms will have the meanings
set forth below:

1.1"Affiliate" means, with respect to a Party, any Person (or Persons) directly
or indirectly Controlling, Controlled by, or under common Control with, such
Party.

1.2"Applicable Laws" means all applicable laws, ordinances, rules and
regulations of any kind whatsoever of any governmental or regulatory authority,
including, without limitation, all laws, ordinances, rules and regulations
promulgated by the FDA.

1.3"Application for Marketing Authorization" means, with respect to Product,
(i) in the United States, a New Drug Application filed with the FDA pursuant to
21 U.S.C. Section 357 and 21 C.F.R. Section 314 ("NDA"), and (ii) in any country
other than the United States, an application or set of applications for
marketing approval comparable to an NDA necessary to make and sell Product
commercially in such country.

1.4"Calendar Quarter" means the three month period ending on March 31, June 30,
September 30 or December 31. The initial Calendar Quarter will be deemed to
begin on the Closing Date and end on the first to occur in 2001 of September 30
or December 31.

1.5"Calendar Year" means the twelve (12) month period ending on December 31st.
The initial Calendar Year will be deemed to begin on the Closing Date and end on
December 31, 2001.

1.6"Closing Date" has the meaning set forth in Section 7.3(a), below.

1.7"Competing Product" means any compound or product [*.]

1.8"Compound" means any compound claimed in a Licensed Patent.

1.9"Confidential Information" means information received (whether disclosed in
writing, machine readable form, orally or by observation) by one Party (the
"Receiving Party") from the other Party

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

1

--------------------------------------------------------------------------------

(the "Disclosing Party") that the Receiving Party: (i) has a reasonable basis to
believe is confidential to the Disclosing Party, (ii) is indicated in writing by
the Disclosing Party to be confidential, or (iii) is information that the
Receiving Party received pursuant to the activities contemplated by
Section 6.1(a), below, unless in each case such information:

    (a) was known to the Receiving Party or to the public prior to the
Disclosing Party's disclosure, as demonstrated by contemporaneous written
records;

    (b) became known to the public, after the Disclosing Party's disclosure
hereunder, other than through a breach of the confidentiality provisions of this
Agreement by the Receiving Party or any Person to whom such Receiving Party
disclosed such information;

    (c) was subsequently disclosed to the Receiving Party by a Person having a
legal right to disclose, without any restrictions, such information or data; or

    (d) was developed by the Receiving Party independent of the Disclosing
Party's Confidential Information.

1.10"Control," "Controlling," "Controlled By" or "Under Common Control
With" means the direct or indirect ability or power to direct or cause the
direction of management policies of a Person or otherwise direct the affairs of
such Person, whether through ownership of equity, voting securities, beneficial
interest, by contract or otherwise.

1.11"Damages" means any and all costs, losses, claims, demands for payment,
threatened government enforcement actions, liabilities, fines, penalties,
expenses, court costs and reasonable fees and disbursements of counsel,
consultants and expert witnesses incurred by a Party hereto or its Affiliates
(including interest which may be imposed in connection therewith).

1.12"Data Exclusivity Period" means, with respect to a country, the period of
time (if any) beginning on the date of the first Regulatory Approval by the FDA
(or, in countries other than the United States, an equivalent regulatory agency)
during which the FDA (or, if applicable, such equivalent regulatory agency)
prohibits reference, without the consent of the owner of an Application for
Marketing Authorization or Regulatory Approval package, to the clinical and
other data that relates to the Product and that is contained in such Application
for Marketing Approval or Regulatory Approval package and that is not published
or publicly available outside of such Application or Regulatory Approval
package.

1.13"European Union" or "EU" means Austria, Belgium, Denmark, Finland, France,
Germany, Greece, Iceland, Ireland, Italy, Liechtenstein, Luxembourg, The
Netherlands, Norway, Portugal, Spain, Sweden, the United Kingdom, Switzerland
and those additional countries that hereafter become members (whether voting or
nonvoting) or are allowed to participate in the European Union.

1.14"Excluded Liabilities" means:

    (a) any Damages arising out of any claims by the FDA or any other government
entity or regulatory body that Lilly has failed to fulfill Lilly's regulatory
obligations under the Regulatory Documents prior to the Closing Date (unless
such Damages arise out of any action or inaction on the part of InterMune); and

    (b) any Damages arising out of any claim by a Third Person relating to
Compound or Product arising out of or relating to events occurring prior to the
Closing Date (unless such Damages arise out of any action or inaction on the
part of InterMune); and

    (c) any Obligations (as defined in Section 10.1, below) arising out of a
claim of a Third Person relating to Compound or Product arising out of or
relating to events occurring prior to the

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

2

--------------------------------------------------------------------------------

Closing Date (unless such Obligations arise out of any action or inaction on the
part of InterMune).

1.15"FDA" means the United States Food and Drug Administration, any comparable
agency in any Foreign Jurisdiction, and any successor agency or entity to any of
the foregoing that may be established hereafter.

1.16"Field" means [*]

1.17"Foreign Jurisdiction" means any jurisdiction other than the United States.

1.18"HSR Act" means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
Section 7A of the Clayton Act, 15 U.S.C. §18a, as amended, and any comparable
law of any Foreign Jurisdiction.

1.19"Indication" means Regulatory Approval of, approval by the FDA of a
submission made by InterMune under 21 CFR §99.201, or InterMune's sales and
promotion of Product which leads to the treatment of additional diseases [*]
Such additional Indications may include, but not be limited to, [*]

1.20"Initial Product" means a form of Product that has been used by Lilly
through the Closing Date, i.e., oritavancin, which both Parties currently
contemplate will be the form of Product to be first commercialized by InterMune.

1.21"InterMune Technology" means any inventions, ideas, conceptions or
reductions-to-practice, patentable or not, information, works and/or data that
are generated, identified, discovered, created and/or made by InterMune, its
employees or a Third Person contracted by or otherwise controlled by InterMune
[*] and [*]

1.22"Licensed Patents" means those United States and foreign patent applications
(including provisional applications) and patents listed in Exhibit A attached
hereto and all patents and patent applications relating to the [*] and:

    (a) all divisions and continuations of these applications, all patents
issuing from such applications, divisions and continuations, and any reissues,
reexaminations and extensions of all such patents; and

    (b) any continuations-in-part, any divisions and continuations of these
continuations-in-part, any patents issuing from such continuations-in-part,
divisions and continuations, and any reissues, reexaminations and extensions of
all such patents, in each case to the extent that they contain one or more
claims directed to the invention or inventions disclosed in the patent
applications and patents listed in Exhibit A.

The Licensed Patents will not include any subject matter described or disclosed
in subsection (b), above, to the extent such subject matter [*] above, which was
filed on or before the Closing Date.

1.23"Licensed Technology" means all tangible or intangible know-how, trade
secrets, inventions (whether or not patentable), data, analytical reference
materials and methods and all confidential or proprietary chemical substances,
assays and technical information which has been developed, created, made, used
or acquired by Lilly on or before the Closing Date to the extent such technology
is reasonably necessary, useful for or used in connection with the use or
manufacture of the Compound or Product; provided, however, that Licensed
Technology will exclude any and all subject matter described or claimed in
Licensed Patents.

1.24"Major Market" means [*]

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

3

--------------------------------------------------------------------------------

1.25"Net Sales" means, with respect to the Product, the gross amount invoiced by
a Permitted Seller of the Product, less:

    (a) [*

    (b) *

    (c) *]

Such amounts will be determined from books and records maintained in accordance
with GAAP, consistently applied. In determining Net Sales of Product made by
InterMune in a Foreign Jurisdiction, InterMune's then current standard
procedures and methodology, including InterMune's then current exchange rate
methodology of foreign currency sales into United States Dollars, a copy of
which is attached hereto as Schedule 1.23, will be consistently applied. No
deductions will be made for [*] whether they are [*] or [*] by the Permitted
Seller.

1.26"Permitted Seller" means InterMune and its Affiliates and any permitted
assignee, licensee or sublicensee having the right to sell Product hereunder.

1.27"Person" means a natural person, a corporation, a partnership, a trust, a
joint venture, a limited liability company, any governmental authority or any
other organization.

1.28"Phase III Clinical Trial" means a large scale clinical trial conducted in
accordance with current good clinical practices and designed to determine the
clinical efficacy and safety of the Product for Regulatory Approval purposes.

1.29"Product" means any final form pharmaceutical composition or preparation, in
any dosage strength or size, containing Compound as an active pharmaceutical
ingredient that may, pursuant to Applicable Laws, be manufactured, marketed and
sold upon Regulatory Approval or otherwise, together with all expansions,
improvements and modifications thereon, and which, but for the license granted
herein, the manufacture, use, sale, offer for sale or importation of which in
the Territory would infringe or contribute to the infringement of a Valid Claim
under the Licensed Patents. Notwithstanding the foregoing, any references in
this Agreement to "Product manufacturing" or the "manufacture" or
"manufacturing" of Product means Product that was manufactured for use in
clinical trials and not for commercial use.

1.30"Product Data Package" will include the following information and data
regarding the Compound or Product: (i)  Regulatory Documents, (ii) pre-clinical
and clinical development protocols, data and reports, (iii) development
technical reports, (iv) toxicology reports, (v) development history reports, and
(vi) such other information and data specifically identified in
Exhibit B attached hereto. Exhibit B represents a complete listing of the
information and data included in the Product Data Package, as such term is used
in this Agreement; provided, however, that although [*] relating to the Compound
or Product are intentionally not listed in Exhibit B, such [*] are included in
the Product Data Package and will be made available, [*] by Lilly to InterMune
to the extent needed to facilitate the transfer of manufacturing know-how as
described in Section 6.1(a), below.

1.31"Product Inventory" means the [*] and Product that Lilly owns as of the
Closing Date. The Product Inventory is listed in Exhibit C.

1.32"Regulatory Approval" means (i) in the United States, approval by the FDA of
an Application for Marketing Authorization and satisfaction of any related
applicable FDA registration and notification requirements (if any) and (ii) in a
Foreign Jurisdiction, approval by regulatory authorities having jurisdiction
over such country of a single Application or set of Applications for Marketing
Authorization; provided, however, that with respect to Japan only, Regulatory
Approval means the above-described regulatory approval and approval by Japan's
pricing authorities.

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

4

--------------------------------------------------------------------------------

1.33"Regulatory Documents" means:

    (a) United States Investigational New Drug No. 51,292, dated August 12, 1996
(the "U.S. IND");

    (b) United Kingdom CTX No. 00006/0359/B, approved February 17, 2000;

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

5

--------------------------------------------------------------------------------



    (c) Spanish CTA No. 99-044, dated November 23, 1999; and

    (d) Canadian Investigational New Drug No. H4QMCARRD, dated November 16,
1998; and

    (e) all amendments and supplements related to the documents listed in (a),
(b), (c) and (d), above.

1.34"Representatives" of a Party means: (i) that Party's agents, contractors,
employees, officers, directors, consultants and advisors, (ii) its Affiliates,
and (iii) the agents, contractors, employees, officers, directors, consultants
and advisors of its Affiliates.

1.35"Royalty Term" means, with respect to each country in which the Product is
sold:

    (a) if no Valid Claim exists in such country, [*] from the date of first
commercial sale of Product in such country, or if a Valid Claim exists in such
country, the period of time from the Closing Date until the expiration in such
country of the last-to-expire Licensed Patent with a Valid Claim; and

    (b) if there is a [*] in such country for Product after the expiration of
the applicable time period in (a), above, the period of time until [*] in such
country.

1.36"Territory" means the entire world.

1.37"Third Person" means a Person that is not a Party to this Agreement or an
Affiliate of a Party to this Agreement.

1.38"Valid Claim" means a claim of an issued and unexpired Licensed Patent in a
country which: (i) but for this Agreement, would preclude the sale or other
disposition of Product by InterMune or another Permitted Seller, (ii) has not
been revoked or held unenforceable or invalid by a decision of a court or other
governmental agency of competent jurisdiction, unappealable or unappealed within
the time allowed for appeal, and (iii) has not been abandoned, disclaimed or
admitted to be invalid or unenforceable through reissue, disclaimer or
otherwise.


ARTICLE 2
CONSIDERATION


    In consideration of (i) InterMune's purchase of the Product Data Package,
the Product Inventory and the Regulatory Documents as set forth in this
Agreement, and (ii) the licenses granted by Lilly to InterMune under the
Licensed Patents and the Licensed Technology as set forth in this Agreement,
InterMune will pay the following amounts to Lilly:

2.1InterMune's Payment Upon the Closing Date.  On the Closing Date, InterMune
will pay to Lilly the non-refundable sum of Fifty Million Dollars ($50,000,000)
by Federal Reserve electronic wire transfer in immediately available funds to an
account designated by Lilly.

2.2Milestone Payments for Product. Within thirty (30) days of InterMune and/or
its Permitted Sellers achieving a milestone event listed below with respect to
the Product, InterMune will pay the

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

5

--------------------------------------------------------------------------------

below-specified non-creditable and non-refundable fee to Lilly by Federal
Reserve electronic wire transfer in immediately available funds to an account
designated by Lilly.

Milestone Event


--------------------------------------------------------------------------------

  Payment

--------------------------------------------------------------------------------

[*   * *   * *   * *   * *   * *   * *   * *   * *   * *   * *   * *   * *   *

2.3Royalty Payment Calculation.  InterMune will pay Lilly a royalty (a "Royalty
Payment") during the Royalty Term based upon Net Sales of Product during each
Calendar Year. Except as set forth in Section 2.3(b) and (c), below, the
following royalty percentages will apply:

    (a)  Royalties on Net Sales.  

Net Sales of Product
During a Calendar Year

--------------------------------------------------------------------------------

  Royalty Percentage on
Net Sales of Product

--------------------------------------------------------------------------------

[*   *
*
 
*]

    (b)  Lilly Right to Reduce Royalty Percentages.  During the period beginning
March 1, 2002 and ending April 1, 2003, Lilly will have the right to require
InterMune to pay to Lilly the sum of Fifteen Million Dollars ($15,000,000) (the
"Royalty Reduction Payment") in exchange for Lilly's agreeing to reduce each of
the two (2) royalty percentages set forth in Section 2.3(a), above, by [*] To
exercise this right, Lilly will give written notice (the "Royalty Reduction
Notice") to InterMune at least thirty (30) days prior to the end of the
applicable Calendar Quarter of Lilly's desire to receive the Royalty Reduction
Payment. Upon receipt of the Royalty Reduction Notice, InterMune will arrange to
pay the Royalty Reduction Payment to Lilly by [*] designated or approved by
Lilly. InterMune will make the Royalty Reduction Payment on or before the last
business day of the applicable Calendar Quarter. Upon Lilly's receipt of the
Royalty Reduction Payment, the royalty percentages described above will be
reduced as described herein automatically with no further notice or action
required on any party's part. The royalty percentages on Net Sales of Product
sold in the following Calendar Quarter and thereafter will be computed using
these reduced royalty percentages.

    (c)  InterMune Right to Reduce Royalty Percentages.  Subject to
Section 2.3(e), below, [*] InterMune will have the right to require Lilly to
reduce each of the royalty percentages applicable pursuant to Section 2.3(a),
above, by [*] by [*] pursuant to [*] designated or approved by Lilly. To
exercise this right, InterMune will give written notice (the "InterMune Royalty
Reduction Notice") to Lilly of InterMune's desire to [*] at least thirty
(30) days prior to the end of the applicable Calendar Quarter. The InterMune
Royalty Reduction Notice must specify the InterMune Royalty Reduction [*] date,
which date must be on or before the last business day of the applicable Calendar
Quarter. Upon Lilly's [*] the royalty percentages described above will be
reduced as

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

6

--------------------------------------------------------------------------------

described herein automatically with no further notice or action required on any
party's part. The royalty percentages on Net Sales of Product sold in the
following Calendar Quarter and thereafter will be computed using these reduced
royalty percentages.

    (d)  Third Person Offsets.  InterMune may credit against the Royalty
Payments it owes Lilly [*] of any royalties InterMune must pay to any Third
Person on the Product (i) pursuant to any licenses [*] to practice the licenses
set forth in Article 3, or (ii) resulting from any litigation (including the
settlement thereof) under Section 6.13 or 6.14, below; provided, however, the
Royalty Payments will not be reduced to less than the percentage set forth in
Section 2.3(e), below.

    (e)  Minimum Royalty Payment.  Notwithstanding anything in this Article 2 to
the contrary, in no event will the Royalty Payment set forth in this Section 2.3
be reduced below [*]

2.4Royalty Payment.  InterMune will pay to Lilly the Royalty Payment within [*]
of the end of each Calendar Quarter, without regard to whether any Permitted
Seller's customer has actually paid InterMune. For purposes of this Section 2.4,
a Net Sale of Product will be deemed to have been made as of the date of
shipment of the Product to the Permitted Seller's customer, without regard to
whether its customer has actually paid InterMune. All payments to Lilly pursuant
to this Section 2.4 will be made by InterMune by an electronic funds transfer
system designated or approved by Lilly unless otherwise instructed by Lilly.

    (a)  Payment of Tiered Royalties.  In calculating Royalty Payments payable
in accordance with Section 2.3(a), above, Net Sales occurring during a specific
Calendar Year will be aggregated at the end of each Calendar Quarter during such
year, and the applicable royalty percentage(s) will be applied to that portion
of the Net Sales that occurred during the most recently completed Calendar
Quarter.

    [*]

2.5Quarterly Report.  Within [*] days after the end of each Calendar Quarter,
InterMune will furnish Lilly a written report detailing: (i) the Net Sales of
Product for the previous Calendar Quarter, broken down by country and between
InterMune and any Permitted Sellers, (ii) the Royalty Payment that is due and
payable, and (iii) the basis for calculating such Royalty Payment. InterMune
will mail such reports to the attention of: [*]

2.6Taxes.  If laws or regulations require the withholding of taxes on any
Royalty Payment due Lilly, InterMune will deduct such taxes from the Royalty
Payment and remit the tax to the proper tax authority. InterMune will provide
Lilly with proof of payment within thirty (30) days after payment. InterMune
will cooperate fully and promptly in pursuing a refund of such tax, if such
refund is appropriate in Lilly's determination.

2.7Late Payments.  Any amounts not paid by InterMune when due under this
Agreement and which are not subject to a good faith dispute will be subject to
interest from and including the date payment is due through and including the
date upon which Lilly has collected the funds in accordance herewith at a rate
equal to the lesser of (i) the sum of [*] plus the prime rate of interest quoted
in the Money Rates section of the Wall Street Journal, calculated daily on the
basis of a three hundred sixty (360) day year, or (ii) the maximum interest rate
allowed by law.

2.8No Excuse.  Notwithstanding Section 12.14, InterMune will not be excused from
or relieved of its obligations to pay the amounts described in this Article 2 by
any claimed or actual event of force majeure, commercial or other
impracticability or impossibility, or frustration of essential purpose.

2.9Currency of Payment.  All payments to be made under this Agreement will be
made in U.S. Dollars.

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

7

--------------------------------------------------------------------------------

2.10Financial Audits.  InterMune will keep full and accurate books and records
relating to the performance required of it under this Agreement. Lilly will have
the right, during regular business hours and upon reasonable advance notice, to
have such books and records of InterMune audited no more than one (1) time per
Calendar Year so as to verify the accuracy of the information previously
reported to Lilly. Lilly will, for purposes of such audit, utilize only the
services of an independent certified public accounting firm selected by Lilly
and approved by InterMune, such approval not to be unreasonably withheld. Such
audit may cover the two (2) Calendar Years preceding the date of the request for
such audit. Notwithstanding the foregoing, no audit of InterMune pursuant to
this Section 2.10 will cover any period of time preceding the Closing Date. Such
accountants will keep confidential any information obtained during such audit
and will report to Lilly only their conclusions. The cost of such audit will be
borne by Lilly; however, if such audit reveals that the information previously
reported to Lilly deviates by [*] or more from that revealed by the audit, the
cost of the audit will be borne by InterMune. Within thirty (30) days after both
Parties have received a copy of an audit report, InterMune or Lilly, as
appropriate, will compensate the other Party for payment errors or omissions
revealed by the audit. InterMune will include in all sublicenses granted in
accordance herewith, and any other agreements enabling a Third Person to be a
Permitted Seller, an audit provision substantially similar to the foregoing
requiring such Permitted Seller to keep full and accurate books and records
relating to the Product and granting Lilly the right to have an independent
public accounting firm audit the accuracy of the information reported by the
sublicensee in connection therewith.

2.11Compulsory License.  If a Third Person obtains a Compulsory License (as
defined below) in a specific country, then Lilly will promptly notify InterMune
thereof. If the royalty percentage(s) payable by the grantee of the Compulsory
License is less than the royalty percentage(s) applicable in such country as set
forth in Section 2.3, above, then such royalty percentage(s) will be reduced to
the royalty percentage(s) under such Compulsory License for so long as sales of
Product are made pursuant to the Compulsory License. "Compulsory License" means
a compulsory license under the Licensed Patents obtained by a Third Person
through the order, decree or grant of a competent governmental authority
authorizing such Third Person to manufacture, use, sell, offer for sale or
import the Product in a specific country.


ARTICLE 3
ASSIGNMENT AND LICENSE OF RIGHTS


3.1Assignment of the Product Data Package, the Product Inventory and the
Regulatory Documents to InterMune.  Subject to the terms and conditions set
forth herein, as of the Closing Date, Lilly hereby assigns, sells, conveys,
transfers and delivers to InterMune, and InterMune accepts, Lilly's entire
right, title and interest in and to the Product Data Package, the Product
Inventory and the Regulatory Documents. Such assignment notwithstanding,
InterMune hereby grants to Lilly the limited right to retain one (1) copy of the
information and data comprising the Product Data Package and to use such
information and data solely for internal research purposes.

3.2Grant of License to InterMune under Licensed Patents.  Subject to the terms
and conditions set forth herein, as of the Closing Date and thereafter during
the term of this Agreement, Lilly hereby grants to InterMune, and InterMune
accepts, under the Licensed Patents, a royalty-bearing, exclusive (even as to
Lilly, except as expressly provided in the following sentence) license in the
Field, with a right to sublicense only as set forth in Section 3.4, below, to
make, have made, use, offer to sell, sell and import Product in the Territory.
Such license is exclusive even as to Lilly except that Lilly hereby retains a
right under the Licensed Patents to [*]

3.3Grant of License to InterMune under Licensed Technology.  Subject to the
terms and conditions set forth herein, as of the Closing Date and thereafter
during the term of this Agreement, Lilly hereby grants to InterMune, and
InterMune accepts, under the Licensed Technology, an exclusive

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

8

--------------------------------------------------------------------------------

(even as to Lilly) license in the Field, with a right to sublicense only as set
forth in Section 3.4, below, to make, have made, use, offer to sell, sell and
import Product in the Territory.

3.4Sublicenses.  The licenses granted herein by Lilly to InterMune pursuant to
Section 3.2 and 3.3 will not be sublicensed by InterMune without the prior
written consent of Lilly, which consent will not be unreasonably withheld.
InterMune will [*] pursuant to this Section 3.4 [*] InterMune will remain liable
for Royalty Payments as a result of Net Sales made by a Permitted Seller
pursuant to a sublicense or license permitted pursuant to this Section 3.4.

3.5Excluded Assets.  Anything herein to the contrary notwithstanding, InterMune
will have no right, title or interest in or to the trademarks "ELI LILLY AND
COMPANY" and "LILLY" and any variation thereof, and any other rights in or to
such names.

3.6Right of First Negotiation.  If, during the term of this Agreement,
(i) InterMune desires to [*], or (ii) a Third Person initiates such discussions
with InterMune and InterMune is interested in entertaining such discussions
(both (i) and (ii) are collectively referred to as a "Business Opportunity"),
then InterMune will promptly notify Lilly in writing thereof, with such notice
containing all reasonable available information necessary for a potential
licensee or commercialization partner to evaluate the Business Opportunity.
Within thirty (30) days of Lilly's receipt of the written notice, Lilly will
respond to InterMune in writing regarding Lilly's interest in the Business
Opportunity. If Lilly indicates interest in pursuing the Business Opportunity,
the Parties will negotiate in good faith to enter into a definitive agreement.
If Lilly and InterMune are unable, other than through the fault of InterMune, to
enter into a definitive agreement [*] InterMune will be free to execute such
Business Opportunity with another Person [*] Notwithstanding anything in this
Agreement to the contrary, any Business Opportunity entered into by InterMune
with another Party will be subject to Lilly's rights under this Agreement,
including, without limitation, Lilly's right to receive the Royalty Payments.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF LILLY


4.1Intellectual Property.  Lilly represents and warrants that the Product
delivered in accordance herewith has been manufactured by Lilly using solely the
Licensed Patents and the Licensed Technology (collectively, the "Intellectual
Property").

4.2Ownership of Intellectual Property.  Lilly represents and warrants that
(i) either Lilly or an Affiliate of Lilly is the owner of the Intellectual
Property, and (ii) Lilly or its Affiliates can and have the right to license the
Intellectual Property to InterMune hereunder without the consent of any Third
Person.

4.3Claims Related to Use of Intellectual Property.  Lilly represents and
warrants that there are no pending or, to Lilly's knowledge, threatened claims
against Lilly asserting that any of the activities of Lilly relating to the
Intellectual Property or the conduct of the activities contemplated herein by
the Parties relating to the Intellectual Property infringes or violates the
rights of Third Persons.

4.4Notice to Third Persons.  Lilly represents and warrants that Lilly has not
given any notice to any Third Persons asserting infringement by such Third
Persons upon any of the Intellectual Property.

4.5Rights Granted to Third Persons.  Lilly represents and warrants that Lilly
has not executed or granted to any Third Person, directly or indirectly, or
entered into any agreement for, any license or other right to make, use, offer
to sell, sell or import the Product in the Territory.

4.6Product Inventory.  Lilly is assigning, conveying, transferring and
delivering the Product Inventory to InterMune "AS IS." Notwithstanding the
foregoing, Lilly hereby represents and warrants that

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

9

--------------------------------------------------------------------------------

the Product Inventory manufactured by or for Lilly that will be provided to
InterMune hereunder was manufactured and packaged in compliance with all
relevant Applicable Laws.

4.7Regulatory Documents.  Lilly represents and warrants that: (i) Lilly has
furnished InterMune with access to a complete copy of the U.S. IND, (ii) Lilly
is and was, at all times prior to the Closing Date, the lawful holder of all
rights under the Regulatory Documents, (iii) Lilly has complied in all material
respects with Applicable Laws relating to the Regulatory Documents, (iv) the
Regulatory Documents have been accepted by, and nothing has come to Lilly's
attention which has, or reasonably should have, led Lilly to believe that the
Regulatory Documents are not in good standing with relevant regulatory
authorities, (v) Lilly has filed with the relevant regulatory authorities all
required notices, supplemental applications and annual or other reports,
including adverse experience reports, with respect to the Regulatory Documents,
and (vi) to Lilly's knowledge, there is no pending or overtly threatened action
by relevant regulatory authorities that would have a material adverse effect on
the Regulatory Documents. Except for the representation and warranty contained
in this Section 4.7, InterMune has had full and adequate opportunity to review
and evaluate the U.S. IND, InterMune is relying upon its own judgment and
experience in connection with the Regulatory Documents, and Lilly is assigning,
conveying, transferring and delivering the Regulatory Documents to InterMune "AS
IS."

4.8.Product Data Package and Manufacturing Information.  Lilly represents and
warrants that the Product Data Package listed in Exhibit B is true and complete,
[*], subject to Section 1.30, above. Except for the representation and warranty
contained in this Section 4.8, InterMune has had full and adequate opportunity
to review and evaluate the Product Data Package, except for Lilly's batch
records and manufacturing tickets. InterMune is relying upon its own judgment
and experience in connection with the Product Data Package, and Lilly is
assigning, conveying, transferring and delivering the Product Data Package to
InterMune "AS IS." Lilly further represents and warrants that it is transferring
to InterMune as part of the Product Data Package all of the manufacturing
information in Lilly's tangible possession as of the Closing Date that was
necessary for, and used by Lilly in, the development and manufacture of the
Compound or Product by Lilly.

4.9Organization and Standing.  Lilly represents and warrants that Lilly is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Indiana.

4.10Power and Authority.  Lilly represents and warrants that (i) Lilly has all
requisite corporate power and authority to execute, deliver and perform this
Agreement and the other agreements and instruments to be executed and delivered
by it pursuant hereto and thereto and to consummate the transactions
contemplated herein and therein, and (ii) the execution, delivery and
performance of this Agreement by Lilly does not, and the consummation of the
transactions contemplated hereby will not, violate any provisions of Lilly's
organizational documents, bylaws, any law or regulation applicable to Lilly, or
any agreement, mortgage, lease, instrument, order, judgment or decree to which
Lilly is a party or by which Lilly is bound.

4.11Corporate Action; Binding Effect.  Lilly represents and warrants that
(i) Lilly has duly and properly taken all action required by law, its
organizational documents or otherwise, to authorize the execution, delivery and
performance of this Agreement and the other instruments to be executed and
delivered by it pursuant hereto and thereto and the consummation of the
transactions contemplated hereby and thereby, and (ii) this Agreement has been
duly executed and delivered by Lilly and constitutes, and the other instruments
contemplated hereby when duly executed and delivered by Lilly will constitute,
legal, valid and binding obligations of Lilly enforceable against it in
accordance with its respective terms, except as enforcement may be affected by
bankruptcy, insolvency or other similar laws and by general principles of
equity.

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

10

--------------------------------------------------------------------------------

4.12Governmental Approval.  Lilly represents and warrants that no consent,
approval, waiver, order or authorization of, or registration, declaration or
filing with, any governmental authority or any other Third Person is required in
connection with the execution, delivery and performance of this Agreement, or
any agreement or instrument contemplated by this Agreement, by Lilly or the
performance by Lilly of its obligations contemplated hereby and thereby other
than (i) the filings required of both Parties pursuant to the HSR Act and any
other applicable notification requirement of any Foreign Jurisdiction and
(ii) the notification of transfer of clinical trials letters that need to be
provided to each of the FDA, the Medicines Control Agency in the United Kingdom,
the Therapeutic Products Directorate of Canada, the Agencia Española del
Medicamento in Spain, and any other appropriate regulatory authorities to
transfer the respective Regulatory Documents to InterMune.

4.13Brokerage.  Lilly represents and warrants that no broker, finder or similar
agent has been employed by or on behalf of Lilly, and no Person with which Lilly
has had any dealings or communications of any kind is entitled to any brokerage
commission, finder's fee or any similar compensation in connection with this
Agreement or the transactions contemplated hereby.

4.14Not Debarred.  Lilly represents and warrants that Lilly is not debarred and
has not and will not use in any capacity the services of any Person debarred
under subsections 306(a) or (b) of the Generic Drug Enforcement Act of 1992 (the
"GDE Act").

4.15Litigation.  Lilly represents and warrants that there are no pending or, to
Lilly's knowledge, threatened judicial, administrative or arbitral actions,
claims, suits or proceedings pending as of the date hereof against Lilly or its
Affiliates which, either individually or together with any other, will have a
material adverse effect on the ability of Lilly to perform its obligations under
this Agreement or any agreement or instrument contemplated hereby or on the
ability of InterMune to develop or commercialize the Compound or Product as
contemplated by the Parties.

4.16Material Contracts.  Lilly represents and warrants that Schedule 4.16 lists
all of the material contracts and agreements relating to the Compound or Product
to which Lilly is, as of the Closing Date, bound.

4.17Survival Period.  The representations and warranties contained in this
Article 4 [*] associated with such representations and warranties will [*]

4.18Implied Warranties.  EXCEPT AS EXPRESSLY PROVIDED IN THIS ARTICLE 4, LILLY
MAKES NO REPRESENTATION OR WARRANTY AS TO THE PRODUCT, THE LICENSED PATENTS, THE
LICENSED TECHNOLOGY, THE PRODUCT DATA PACKAGE OR THE REGULATORY DOCUMENTS,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE, AND LILLY SPECIFICALLY DISCLAIMS ANY AND ALL IMPLIED OR STATUTORY
WARRANTIES, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTY OF
MERCHANTABILITY, WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE AND WARRANTY OF
NON-INFRINGEMENT. Without limiting the foregoing, InterMune acknowledges that it
has not and is not relying upon any implied warranty of merchantability, fitness
for a particular purpose, non-infringement, or upon any representation or
warranty whatsoever as to the future prospects (financial, regulatory or
otherwise), or the likelihood of commercial success of the Product after the
date of this Agreement.

4.19No Third-Person Patent Infringement.  Lilly represents and warrants that, to
Lilly's knowledge, there is no patent issued to a Third Person as of the Closing
Date that would be infringed by any of the activities contemplated herein by the
Parties.

4.20Lilly Research and Development Program.  Lilly represents and warrants that
as of the Closing Date it does not have a research or development program in
place or planned involving [*]

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

11

--------------------------------------------------------------------------------




ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF INTERMUNE


5.1Organization and Standing.  InterMune represents and warrants that InterMune
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware.

5.2Power and Authority.  InterMune represents and warrants that (i) InterMune
has all requisite corporate power and authority to execute, deliver and perform
this Agreement and the other agreements and instruments to be executed and
delivered by it pursuant hereto and thereto and to consummate the transactions
contemplated herein and therein, and (ii) the execution, delivery and
performance of this Agreement by InterMune does not, and the consummation of the
transactions contemplated hereby will not, violate any provisions of InterMune's
organizational documents, bylaws, any law or regulation applicable to InterMune,
or any agreement, mortgage, lease, instrument, order, judgment or decree to
which InterMune is a party or by which InterMune is bound.

5.3Corporate Action; Binding Effect.  InterMune represents and warrants that
(i) InterMune has duly and properly taken all action required by law, its
organizational documents or otherwise, to authorize the execution, delivery and
performance of this Agreement and the other instruments to be executed and
delivered by it pursuant hereto and thereto and the consummation of the
transactions contemplated hereby and thereby, and (ii) this Agreement has been
duly executed and delivered by InterMune and constitutes, and the other
instruments contemplated hereby when duly executed and delivered by InterMune
will constitute legal, valid and binding obligations of InterMune enforceable
against it in accordance with its respective terms, except as enforcement may be
affected by bankruptcy, insolvency or other similar laws and by general
principles of equity.

5.4Governmental Approval.  InterMune represents and warrants that no consent,
approval, waiver, order or authorization of, or registration, declaration or
filing with, any governmental authority or any other Third Person is required in
connection with the execution, delivery and performance of this Agreement, or
any agreement or instrument contemplated by this Agreement, by InterMune or the
performance by InterMune of its obligations contemplated hereby and thereby
other than the filings required of both Parties pursuant to the HSR Act.

5.5Brokerage.  [*] InterMune represents and warrants that no broker, finder or
similar agent has been employed by or on behalf of InterMune, and no Third
Person with which InterMune has had any dealings or communications of any kind
is entitled to any brokerage commission, finder's fee or any similar
compensation in connection with this Agreement or the transactions contemplated
hereby.

5.6Not Debarred.  InterMune represents and warrants that InterMune is not
debarred and has not and will not knowingly use in any capacity the services of
any Person debarred under subsections 306(a) or (b) of the GDE Act.

5.7Litigation.  InterMune represents and warrants that there are no pending or,
to InterMune's knowledge, threatened judicial, administrative or arbitral
actions, claims, suits or proceedings pending as of the date hereof against
InterMune which, either individually or together with any other, will have a
material adverse effect on the ability of InterMune to perform its obligations
under this Agreement or any agreement or instrument contemplated hereby.

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

12

--------------------------------------------------------------------------------


ARTICLE 6
ADDITIONAL COVENANTS AND AGREEMENTS
OF THE PARTIES


6.1Transition Support.

    (a)  Manufacturing.  After the Closing Date, Lilly and InterMune agree to
work in good faith to complete the transfer of Product manufacturing know-how
(as contained in the Licensed Technology) to InterMune (or to a Third Person
selected by InterMune to manufacture Product on its behalf, provided that Lilly
will not be required to provide two separate transfers of such know-how) by no
later than [*] (the "Manufacturing Transition Period"). After the Closing Date,
Lilly and InterMune agree to work together to schedule periodic shipments of
Product Inventory and cell bank material (as set forth on Exhibit B); provided,
however, that Lilly will have completed the shipment of (i) the Product
Inventory by no later than [*] and (ii) the cell banks by no later than [*] All
such shipments by Lilly to InterMune will be [*] During the Manufacturing
Transition Period, Lilly will provide InterMune with (x) copies of any Licensed
Technology that is reduced to writing (or available in electronic form), and (y)
access, during normal business hours and upon reasonable advance notice, to
appropriate Lilly process development and manufacturing personnel to discuss the
transfer of manufacture from Lilly to InterMune; provided, however, that within
thirty (30) days after the Closing Date InterMune will appoint a representative
to serve as manufacturing transfer liaison, and Lilly will only be obligated to
coordinate manufacturing transfer activities with this liaison (and not directly
with any representative of a Third Person selected by InterMune to manufacture
Product on its behalf). Except as set forth in Section 6.1(c) below, such access
to Lilly personnel during the Manufacturing Transition Period is [*] but is
limited to a total of [*] Lilly person hours. For the period beginning on [*]
Lilly will provide to InterMune, upon InterMune's written request, up to an
additional [*] Lilly person hours to assist in the activities contemplated in
this Section 6.1(a). InterMune agrees promptly to pay Lilly (1) an amount equal
to [*] for each such hour of services provided by Lilly, and (2) the expenses
set forth in Section 6.1(c) below. After [*] Lilly will consider in good faith
any further requests by InterMune to provide assistance hereunder. Nothing
contained in this Section 6.1(a) will be construed as a guaranty by Lilly that
InterMune will be able to manufacture Product in commercial quantities. If
InterMune is not able, through no fault of Lilly, to (i) complete any or all of
the transfer of Product manufacturing know-how during the Manufacturing
Transition Period, or (ii) accept delivery of the Product Inventory and/or the
cell banks, then Lilly will not be deemed to be in breach of such obligations
and will not be liable to InterMune for failure to so perform.

    (b)  Regulatory and Clinical.  Lilly and InterMune agree to work in good
faith to complete the transfer of the Product Data Package to InterMune no later
than [*] after the Closing Date (the "Regulatory Transition Period"); provided,
however, that Lilly will provide InterMune with the completed development
history reports by no later than [*] During the Regulatory Transition Period,
Lilly will provide InterMune with (i) copies of the Product Data Package (in
either electronic or written form), and (ii) access, during normal business
hours and upon reasonable advance notice, to appropriate Lilly clinical and
regulatory personnel to discuss interpretation of the clinical trial results, to
consult on current and future clinical trials, and to consult on medical,
clinical pharmacology, PK support, and toxicology/ADME matters. Except as set
forth in Section 6.1(c) below, such access to Lilly personnel during the
Regulatory Transition Period is at no cost to InterMune, but is limited to a
total of [*] Lilly person hours; provided, however, that upon the reasonable
request of InterMune, Lilly personnel will [*] and the Lilly personnel time
associated with attending such meetings will not count against the
aforementioned [*] hour limitation. During the ninety (90) day period beginning
on the date the Regulatory Transition Period expires, Lilly will provide to
InterMune, upon InterMune's written request, up to an [*] Lilly person hours to
assist in the activities contemplated in this Section 6.1(b). InterMune agrees
promptly to pay Lilly (i) an amount equal to [*] for each such hour of services
provided by Lilly,

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

13

--------------------------------------------------------------------------------

and (ii) the expenses set forth in Section 6.1(c), below. After the expiration
of this second ninety (90) day period, Lilly will consider in good faith any
further requests by InterMune to provide assistance hereunder. Nothing contained
in this Section 6.1(b) will be construed as a guaranty by Lilly that InterMune
will obtain Regulatory Approval for the Product.

    (c)  Payment of Expenses.  InterMune will reimburse Lilly, within thirty
(30) days of receipt of a Lilly invoice (together with proper supporting
documentation), [*] of Lilly personnel who travel to InterMune facilities, upon
InterMune's request, to provide manufacturing and regulatory transition support
under this Section 6.1.

6.2Governmental Filings.  Lilly and InterMune each agree to prepare and file
whatever filings, requests or applications are required to be filed with any
governmental authority in connection with the transfer of rights in Article 3 of
this Agreement and to cooperate with one another as reasonably necessary to
accomplish the foregoing including, without limitation, (i) the filings required
of both Parties pursuant to the HSR Act, and (ii) the notification of transfer
of clinical trial letters that need to be provided to each of the FDA, the
Medicines Control Agency in the United Kingdom, the Therapeutic Products
Directorate of Canada, the Agencia Española del Medicamento in Spain, and any
other appropriate regulatory authorities to transfer the respective Regulatory
Documents to InterMune. InterMune will deliver to Lilly the information
submission described in (ii), above, on or before the Closing Date.

6.3Compliance with Law.  InterMune will comply with all Applicable Laws relating
to its development, manufacture, distributing, marketing, promotion, selling,
importing and exporting of the Product. InterMune agrees and acknowledges that
as holder of the Regulatory Documents it will have sole responsibility for,
among other things, adverse event reporting and all other regulatory reporting
and Regulatory Document maintenance obligations.

6.4Expenses.  Lilly and InterMune will each bear their own direct and indirect
expenses incurred in connection with the negotiation and preparation of this
Agreement and, except as set forth in this Agreement, the performance of the
obligations contemplated hereby.

6.5Development and Commercialization Plans.  Copies of InterMune's Product
development plan (the "Development Plan") and Product commercialization plan
(the "Commercialization Plan") are attached hereto as Exhibits D and E,
respectively.

6.6Diligence.  After the Closing Date, InterMune has sole responsibility for all
aspects of developing, obtaining Regulatory Approval for, manufacturing and
commercializing the Initial Product throughout the Territory. InterMune will
devote Commercially Reasonable Efforts (as defined in the following sentence) to
obtain and maintain Regulatory Approval for the Initial Product in a specific
country consistent with the Development Plan or to commercialize Initial Product
in a specific country consistent with the Commercialization Plan. For purposes
of this section only, "Commercially Reasonable Efforts" means the level of
effort, expertise and resources required to commercialize Product that a
similarly situated biopharmaceutical company would typically devote to a product
of similar marketing potential, profit potential or strategic value, based on
conditions then prevailing. If Lilly believes that InterMune is not devoting
Commercially Reasonable Efforts for the Initial Product in any country, Lilly
will notify InterMune in writing detailing its specific concerns and
recommendations, and the Parties will meet within [*] of such written notice to
discuss such concerns and recommendations. After the last of such meeting(s),
InterMune will have [*] to devote its Commercially Reasonable Efforts as set
forth above. If InterMune subsequently defaults and does not devote Commercially
Reasonable Efforts for the Initial Product in any country, Lilly will have the
right to terminate the licenses granted in this Agreement to InterMune for such
specific country pursuant to Section 9.1(c), below, [*] and InterMune will grant
to Lilly an exclusive license to all rights, InterMune Technology and data that
are useful and necessary for Lilly to obtain (or maintain) Regulatory Approval
to commercialize the Initial Product in such country.

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

14

--------------------------------------------------------------------------------

6.7Publicity.  The Parties agree that no publicity release or announcement
concerning the transactions contemplated hereby will be issued without the
advance written consent of the other, except as such release or announcement may
be required by law, in which case the Party making the release or announcement
will, before making any such release or announcement, afford the other Party a
reasonable opportunity to review and comment upon such release or announcement.
Notwithstanding the above, on the Effective Date (or such later date as agreed
to by the Parties) InterMune may issue the press release set forth at
Schedule 6.7, attached hereto. Notwithstanding anything in this Section 6.7 and
Article 8 to the contrary, each Party may make filings that are required by
Applicable Laws to the Securities and Exchange Commission (and any applicable
securities exchanges) that discuss the subject matter of this Agreement or
otherwise make reference to the other Party in any way whatsoever; provided,
however, that such Party provides the other Party with no less than [*] provided
further, however, that, such Party will use reasonable efforts to obtain
confidential treatment by such security exchanges with respect thereto.

6.8Cooperation.  If either Party becomes engaged in or participates in any
investigation, claim, litigation or other proceeding with any Third Person,
including the FDA, relating in any way to the Product, the other Party will
cooperate in all reasonable respects with such Party in connection therewith,
including, without limitation, using its reasonable efforts to make available to
the other such employees who may be helpful with respect to such investigation,
claim, litigation or other proceeding, provided that, for purposes of this
provision, reasonable efforts to make available any employee will be deemed to
mean providing a Party with reasonable access to any such employee at no cost
for a period of time not to exceed twenty-four (24) hours (e.g., three (3) eight
(8) -hour business days). Thereafter, any such employee will be made available
for such time and upon such terms and conditions (including, but not limited to,
compensation) as the Parties may mutually agree.

6.9Conflicting Rights.  Neither Party will grant any right to any Third Person
which would violate the terms of or conflict with the rights granted by such
Party to the other Party pursuant to this Agreement.

6.10Deemed Breach of Covenant.  Neither Lilly nor InterMune will be deemed to be
in breach of this Agreement to the extent such Party's breach is the result of
any action or inaction on the part of the other Party.

6.11Intellectual Property Maintenance.  Licensed Patents shall be filed,
prosecuted and maintained worldwide by a third-party patent counsel acceptable
to InterMune and Lilly. InterMune shall have the ultimate responsibility for and
control over such matters and shall bear all expenses incurred in filing,
prosecuting and maintaining Licensed Patents. InterMune or its designee shall
keep Lilly fully informed of the filing, prosecution and maintenance of Licensed
Patents, and shall furnish to Lilly copies of documents relevant to any such
efforts in advance with sufficient time for Lilly to review and provide comments
on such documents, and shall use its reasonable efforts to incorporate the
comments and suggestions of Lilly. InterMune shall not, without providing Lilly
with prior written notice and sufficient time for Lilly to review and provide
comment, [*] To the extent that Lilly does not agree with any such action that
is desired by InterMune, in the case of a patent application affected by such
action, Lilly may file and assume control of any divisional or continuation of
the patent application that Lilly wishes to pursue at Lilly's sole expense,
provided that InterMune may retain control of the parent patent application so
affected. Lilly shall provide InterMune with any assistance reasonably necessary
to support the filing, prosecution or maintenance of Licensed Patents. If
InterMune decides to allow any Licensed Patent that is an International Patent
Application (filed under the Patent Cooperation Treaty) or regional patent
application (filed under the applicable regional patent convention treaty)
pending as of the Closing Date to lapse without entry of the national phase in
one or more countries designated in such application, or if InterMune wishes to
abandon or allow to lapse any Licensed Patent that is a national patent
application or patent pending or in force as of the Closing Date, InterMune
shall notify Lilly in writing not less than sixty (60) days prior to taking such
action, and InterMune shall thereby surrender to Lilly its rights under the
patent or patent application in the country or countries so affected and Lilly
may assume control of the same at Lilly's sole expense.

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

15

--------------------------------------------------------------------------------



6.12No Fiduciary Relationship.  The Parties hereby expressly agree and
acknowledge that they do not intend to create any type of fiduciary relationship
as a result of the Intellectual Property maintenance provisions set forth in
Section 6.11, above. Without limitation or condition of the foregoing, Lilly
agrees to provide InterMune's agent with any and all powers of attorney and
other instruments necessary for InterMune to conduct the filing, prosecution or
maintenance of the License Patents as provided in Section 6.11, above, and Lilly
acknowledges that any such power of attorney will make InterMune's agent an
attorney-in-fact for Lilly with respect to the matter specified in the power of
attorney or other instrument but will not create an attorney/client relationship
or any other fiduciary relationship between Lilly an InterMune's agent. Lilly
shall promptly inform InterMune as to all matters that come to Lilly's attention
that may affect the preparation, filing, prosecution, or maintenance of the
Licensed Patents, including without limitation any prior art of which Lilly or
any representative of Lilly knows or has reason to know is material to the
preparation, filing, prosecution, or maintenance of the Licensed Patents,
provided that Lilly will have no obligation beyond that required of Lilly under
37 CFR §1.56 with respect to U.S. patent applications and that Lilly will have
obligations of corresponding scope with respect to foreign patent applications
as required under foreign patent regulations.

6.13Enforcement of Intellectual Property Rights.

    (a)  Right to Seek Relief.  Each Party will promptly notify the other of any
infringement or suspected infringement which may come to its notice of any
intellectual property rights relating to the Product, including, without
limitation, the Licensed Technology, and will provide such other Party with any
information with respect thereto. If a Third Person infringes any [*] the
Licensed Patents or the Licensed Technology, InterMune will have the first right
(but not the obligation) to pursue any and all injunctive relief, and any or all
compensatory and other remedies and relief (collectively, "Remedies"), against
such Third Person. Should InterMune determine not to pursue Remedies with
respect to any such intellectual property within [*] after receipt of written
notice from Lilly requesting InterMune to do so, then Lilly will have the right
(but not the obligation) to pursue Remedies against such Third Person; provided,
however, that such written notice from Lilly to InterMune must prominently state
that InterMune must take action on the subject matter contained within the
notice within [*] of InterMune's receipt thereof.

    (b)  Assistance and Cooperation.  If a Party pursues Remedies hereunder, the
other Party will use all reasonable efforts to assist and cooperate with the
Party pursuing such Remedies. Each Party will bear its own costs and expenses
relating to such pursuit. Any damages or other amounts collected will be
distributed, [*] to the Party that pursued Remedies to cover its costs and
expenses and[*] the other Party to cover its costs and expenses, if any,
relating to the pursuit of such Remedies; any remaining amount will [*]

6.14Infringement of Third Person Rights.  If a Third Person institutes a patent,
trade secret or other infringement suit against InterMune, a permitted
sublicensee or a Permitted Seller during the term of this Agreement, alleging
that the manufacture, marketing, sale or use of the Product infringes one or
more patent or other intellectual property rights held by such Third Person,
then InterMune will have the first right (but not the obligation), at its sole
expense, to assume direction and control of the defense of such claims except to
the extent such suit [*] in which event Lilly will have the first right (but not
the obligation), at its sole expense, to assume direction and control of the
defense of such claims. Should InterMune or Lilly, as applicable, determine not
to pursue the defense of a particular claim within [*] after notice from the
other Party requesting InterMune or Lilly, as applicable, to do so, then the
other Party will have the right (but not the obligation), at its sole expense,
to assume direction and control of such claims. InterMune will not have the
right to settle or otherwise dispose of any such claim [*] without the consent
of Lilly, which consent will not be unreasonably withheld.

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

16

--------------------------------------------------------------------------------

6.15No Liens.  InterMune will keep the Licensed Patents and the Licensed
Technology free from all liens and encumbrances.

6.16Debarment.  If at any time a Party uses in any capacity the services of any
Person debarred under subsections 306(a) or (b) of the GDE Act, such Party will
immediately notify the other Party thereof.

6.17Product Inventory.  InterMune will use the Product Inventory for conducting
clinical trials only and not for any commercialization purposes whatsoever.
InterMune acknowledges that Lilly will not be able to supply any additional
quantities of Product other than that set forth on Exhibit C.

6.18Competing Product.  During the term of this Agreement, InterMune agrees that
it will not, directly or indirectly, participate in the commercialization of a
Competing Product; provided, however, that InterMune may develop and
commercialize the Compound for more than one Product.

6.19InterMune Technology.  InterMune will be the sole owner of the InterMune
Technology, subject to Section 6.6, above, and Section 9.2(a)(iv), below.

6.20Covenant Not to Sue.  [*] will not sue InterMune or any licensee of
InterMune for any in infringement of any patent or other rights of [*] that may
arise from the use, manufacture, sale, offer for sale or importation in the
Territory by InterMune or any licensee of InterMune of any product [*]


ARTICLE 7
CONDITIONS PRECEDENT TO THE CLOSING; CLOSING DATE


7.1Conditions Precedent to InterMune's Obligations.  Subject to waiver as set
forth in Section 12.3, below, all obligations of InterMune to close the
transactions contemplated under this Agreement are subject to the fulfillment or
satisfaction of each of the following conditions precedent:

    (a)  Representations and Warranties True as of the Closing Date.  The
representations and warranties of Lilly contained in this Agreement and in any
schedule, certificate or document delivered by Lilly to InterMune pursuant to
the provisions hereof will have been true on the date hereof and will be true on
the Closing Date with the same effect as though such representations and
warranties were made as of such date.

    (b)  Compliance with this Agreement.  Lilly will have performed and complied
with all agreements and conditions required by this Agreement to be performed or
complied with by it prior to or by the Closing Date.

    (c)  Closing Certificate.  InterMune will have received a certificate from
Lilly, executed by an officer of Lilly, certifying in such detail as InterMune
may reasonably request that the conditions specified in Sections 7.1(a) and
7.1(b), above, have been fulfilled and certifying that Lilly has obtained all
consents and approvals required by Section 7.1(e), below.

    (d)  No Threatened or Pending Litigation.  On the Closing Date, no suit,
action or other proceeding, or injunction or final judgment relating thereto,
will, to Lilly's knowledge, be threatened or be pending before any court or
governmental or regulatory official, body or authority in which it is sought to
restrain or prohibit or to obtain damages or other relief in connection with
this Agreement or the consummation of the transactions contemplated hereby, and
no investigation that might result in any such suit, action or proceeding will
be pending or, to Lilly's knowledge, threatened.

    (e)  Consents and Approvals.  Lilly will have either received notice from
the Federal Trade Commission or the U.S. Department of Justice and each
comparable governmental agency in each

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

17

--------------------------------------------------------------------------------

Foreign Jurisdiction (collectively referred to herein as the "Competition
Authority") of early termination of the waiting period provided by the HSR Act
or such waiting period will have expired with no further action required or
sought by the Competition Authority on the part of Lilly.

7.2Conditions Precedent to Lilly's Obligations.  Subject to waiver as set forth
in Section 12.3, below, all obligations of Lilly to close the transactions
contemplated under this Agreement are subject to the fulfillment or satisfaction
of each of the following conditions precedent:

    (a)  Representations and Warranties True as of the Closing Date.  The
representations and warranties of InterMune contained in this Agreement and in
any schedule, certificate or document delivered by InterMune to Lilly pursuant
to the provisions hereof will have been true on the date hereof and will be true
on the Closing Date with the same effect as though such representations and
warranties were made as of such date.

    (b)  Compliance with this Agreement.  InterMune will have performed and
complied with all agreements and conditions required by this Agreement to be
performed or complied with by it prior to or by the Closing Date.

    (c)  Closing Certificate.  Lilly will have received a certificate from
InterMune, executed by an officer of InterMune, certifying in such detail as
Lilly may reasonably request that the conditions specified in Sections 7.2(a)
and 7.2(b), above, have been fulfilled and certifying that InterMune has
obtained all consents and approvals required by Section 7.2(e), below.

    (d)  No Threatened or Pending Litigation.  On the Closing Date, no suit,
action or other proceeding, or injunction or final judgment relating thereto,
will, to InterMune's knowledge, be threatened or be pending before any court or
governmental or regulatory official, body or authority in which it is sought to
restrain or prohibit or to obtain damages or other relief in connection with
this Agreement or the consummation of the transactions contemplated hereby, and
no investigation that might result in any such suit, action or proceeding will
be pending or, to InterMune's knowledge, threatened.

    (e)  Consents and Approvals.  InterMune will have either received notice
from the Competition Authority of early termination of the waiting period
provided by the HSR Act or such waiting period will have expired with no further
action required or sought by the Competition Authority on the part of InterMune.

7.3Closing Date.

    (a) Subject to Section 7.3(b), below, the closing of the transactions
contemplated by this Agreement will take place at 10:00 a.m., Indianapolis time,
on the third (3rd) business day following the later of (i) the date on which the
last required FTC notice of the early termination of the waiting period provided
by the HSR Act or such applicable waiting periods have expired with no further
action required of either Party, and (ii) the day on which the last of the
certificates required by Sections 7.1(c) and 7.2(c) has been delivered by one
Party to the other or on such other date as may be mutually agreed upon in
writing by the Parties (the "Closing Date") at the offices of Eli Lilly and
Company, Lilly Corporate Center, Indianapolis, Indiana. Each Party hereby agrees
to use its commercially reasonable best efforts to deliver the certificate
described herein to the other in a timely manner.

    (b) If the closing of the transactions contemplated hereby will not have
taken place on or before [*] after the Effective Date, or such later date as
will be mutually agreed to in writing by Lilly and InterMune, because the
conditions described in Sections 7.1 and/or 7.2, above, have not been satisfied
or waived, then Lilly and InterMune agree to discuss in good faith which
substantive terms set forth in this Agreement or any document attached hereto
need to be modified as a result

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

18

--------------------------------------------------------------------------------

of the delay in such closing; provided, however, that neither Party will have an
obligation to agree to such modification. Each Party hereby agrees to use
commercially reasonable best efforts to consummate the transactions contemplated
herein, as modified, on or before the [*] after the Effective Date; provided,
however, that if the Parties are unable to close the transactions contemplated
hereby within [*] after the Effective Date, or such later date as is mutually
agreed to in writing by Lilly and InterMune, then any Party that is not in
material default of its obligations under this Agreement (including its
obligation to deliver the certificates described in Sections 7.1(c) in the case
of Lilly and 7.2(c) in the case of InterMune) may terminate this Agreement upon
written notice to the other and each may pursue such other remedies as are
available to it at law, in equity or under this Agreement. If neither Party is
then in default of its obligations under this Agreement upon delivery of such
termination notice, then this Agreement will terminate and neither Party will
have liability to the other with respect to such termination. In all other
circumstances, the parties may each pursue such remedies as are available to it
at law, in equity or under this Agreement.


ARTICLE 8
CONFIDENTIALITY


8.1Confidential Information.  The Parties agree that, at all times during the
term of this Agreement and for a ten (10)-year period following its expiration
or earlier termination, the Receiving Party will keep completely confidential,
will not publish or otherwise disclose and will not use directly or indirectly
for any purpose other than as contemplated by this Agreement any such
Confidential Information of the Disclosing Party, whether such Confidential
Information was received by the Receiving Party prior to, on or after the
Effective Date.

8.2Disclosure.  Subject to Section 8.1, above, each Party may disclose and, with
respect only to Section 8.2(g), below, use, Confidential Information to the
extent that such disclosure and, with respect only to Section 8.2(g), below,
use, is:

    (a) made in response to a valid order or subpoena of a court of competent
jurisdiction or other governmental body of a country or any political
subdivision thereof of competent jurisdiction; provided, however, that the
Receiving Party will first have given notice to the Disclosing Party and given
the Disclosing Party a reasonable opportunity to quash such order or subpoena
and to obtain a protective order requiring that the Confidential Information and
documents that are the subject of such order or subpoena be held in confidence
by such court or governmental body or, if disclosed, be used only for purposes
for which the order or subpoena was issued; provided further, however, that if a
disclosure order or subpoena is not quashed or a protective order is not
obtained, the Confidential Information disclosed in response to such court or
governmental order or subpoena will be limited to that information that is
legally required to be disclosed in such response to such court or governmental
order or subpoena;

    (b) otherwise required by law, in the opinion of legal counsel to the
Receiving Party as expressed in an opinion letter in form and substance
reasonably satisfactory to the Disclosing Party, which will be provided to the
Disclosing Party at least twenty-four (24) hours prior to the Receiving Party's
disclosure of the Confidential Information pursuant to this Section 8.2;

    (c) made by the Receiving Party to the governmental or regulatory authority
as required to obtain or maintain marketing approval for the Product, provided
that reasonable effort will be taken to ensure confidential treatment of such
information;

    (d) made by the Receiving Party to a Third Person as may be necessary or
useful in connection with the manufacture, development and commercialization of
the Product, provided that the Receiving Party will in each case obtain from the
proposed Third Person recipient a written confidentiality agreement containing
confidentiality obligations no less onerous than those set forth in this
Section;

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

19

--------------------------------------------------------------------------------



    (e) made by the Receiving Party to a United States or foreign tax authority;

    (f)  made by the Receiving Party to its Representatives; provided, however,
that: (i) each such Representative has a need to know such Confidential
Information for purposes of this Agreement, (ii) the Receiving Party informs
each Representative receiving Confidential Information of its confidential
nature, and (iii) the Receiving Party will be responsible for any breach of this
Section 8 by any of its Representatives to the same extent as if the breach were
by the Receiving Party; and

    (g) made by InterMune or any Representative of InterMune in the filing or
publication of patents or patent applications relating to Licensed Patents,
Licensed Technology, InterMune Technology or any invention relating to a
Compound, including, without limitation, any method of use or manufacture of
such Compound, conceived or reduced to practice by InterMune and/or any
Representative of InterMune and or any permitted sublicensee of InterMune, to
the extent such use or disclosure in the filing or publication of the patent or
patent application is reasonably necessary for support of the patent or patent
application.

8.3Notification.  The Receiving Party will notify the Disclosing Party
immediately, and cooperate with the Disclosing Party as the Disclosing Party may
reasonably request, upon the Receiving Party's discovery of any loss or
compromise of the Disclosing Party's Confidential Information.
8.4Remedies.  Each Party agrees that the unauthorized use or disclosure of any
Confidential Information by the Receiving Party in violation of this Agreement
or any other agreement forming a part of this transaction will cause severe and
irreparable damage to the Disclosing Party. In the event of any violation of
this Article 8, the Receiving Party agrees that the Disclosing Party will be
authorized and entitled to obtain from any court of competent jurisdiction
injunctive relief, whether preliminary or permanent, without the necessity of
proving irreparable harm or monetary damages, as well as any other relief
permitted by applicable law. The Receiving Party agrees to waive any requirement
that the Disclosing Party post bond as a condition for obtaining any such
relief. The rights provided in the immediately preceding sentences will be
cumulative and in addition to any other rights or remedies that may be available
to Disclosing Party. Nothing in this Section is intended, or should be
construed, to limit a Party's right to preliminary and permanent injunctive
relief or any other remedy for a breach of any other provision of this
Agreement.


ARTICLE 9
TERMINATION


9.1Termination.  Anything herein to the contrary notwithstanding, this Agreement
may be terminated as follows:

    (a)  Expiration.  The term of this Agreement will begin upon the Closing
Date and, unless sooner terminated under this Article 9, will continue in full
force and effect on a country-by-country basis in the Territory until InterMune
and its Permitted Sellers have no remaining Royalty Payment obligations in a
specific country under Section 2.3, above. Upon expiration of the Agreement in
any country pursuant to this Section, InterMune will have: (i) a fully paid-up,
perpetual, irrevocable, exclusive (except as reserved by Lilly under
Section 3.2, above) license in the Field with the unrestricted right to grant
sublicenses under the Licensed Patents to make, use, offer to sell, sell and
import Product in such country, and (ii) a fully paid-up, perpetual,
irrevocable, exclusive license in the Field with the right to sublicense subject
to Section 3.4, above, under the Licensed Technology to make, have made, use,
offer to sell, sell and import Product in such country.

    (b)  Termination for Insolvency.  Each Party may immediately terminate this
Agreement by providing written notice to the other Party if the other Party is
declared insolvent or bankrupt by a court of competent jurisdiction, or a
voluntary petition of bankruptcy is filed in any court of competent jurisdiction
by the other Party, or the other Party makes or executes any assignment for the
benefit of creditors.

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

20

--------------------------------------------------------------------------------

    (c)  Termination for Default.  Either Party may terminate this Agreement
because of a material breach or material default of this Agreement by the other
Party by giving the other Party prior written notice thereof, specifying in
reasonable detail the alleged material breach or material default, and if such
alleged material breach or material default continues unremedied for a period of
[*] with respect to monetary breaches or defaults after the date of receipt of
the notification, or [*] with respect to non-monetary material breaches or
material defaults after the date of receipt of the notification or, if the
non-monetary material breach or material default reasonably cannot be corrected
or remedied within [*] then if the defaulting Party has not in good faith
commenced remedying said material breach or material default within said [*] and
be diligently pursuing completion of same, then such Party may immediately
terminate this Agreement by again providing written notification to the
defaulting Party. This Section 9.1(c) will not be exclusive and will not be in
lieu of any other remedies available to a Party hereto for any breach or default
hereunder on the part of the other Party. Notwithstanding the foregoing, to the
extent a material breach or material default of this Agreement by InterMune
affects InterMune's performance and Lilly's rights under this Agreement as it
relates to one or more jurisdictions, but not all jurisdictions, Lilly may
terminate this Agreement in accordance with this Section 9.1(c) as to the
affected jurisdiction or jurisdictions only, and in such case this Agreement
will remain in full force and effect with respect to the jurisdictions not so
affected.

9.2Rights Upon Termination under Section 9.1.

    (a)  Lilly's Rights Upon Termination for Insolvency or Default of
InterMune.  If Lilly terminates this Agreement under Section 9.1 (b) or (c),
above, then the following will take effect:

     (i)  Reversion of Licensed Patents and Licensed Technology.  All rights
under the Licensed Patents and the Licensed Technology granted by Lilly to
InterMune pursuant to Article 3, above, will terminate and all rights granted
therein will immediately revert to Lilly with no further notice or action
required on Lilly's behalf; provided, however, that if the termination relates
only to a specific country, then only the licenses pertaining to such country
will revert to Lilly hereunder.

    (ii)  Reversion of Product Data Package and Regulatory Documents.  The
ownership of the Product Data Package and the Regulatory Documents will
immediately revert back to Lilly with no further notice or action required on
Lilly's behalf, excepting any notifications of transfer of ownership of such
Regulatory Documents to Lilly that may be required by the controlling regulatory
authority; provided, however, that if the termination relates only to a specific
country, then only the Product Data Package and the Regulatory Documents
pertaining to such country will revert to Lilly hereunder. Within [*] after the
effective date of termination, InterMune will arrange, at its expense, and with
the reasonable assistance of the appropriate and necessary Lilly personnel, to
[*] In addition to the above, InterMune will also provide to Lilly within such
[*] period any [*] after the Closing Date if [*] would [*]

    (iii)  Reversion of Patent Maintenance Responsibilities.  Upon the effective
date of the termination of this Agreement, the sole responsibility for
preparing, filing, prosecuting and maintaining the Licensed Patents and the
Licensed Technology will revert back to Lilly with no further notice or action
required on Lilly's behalf; provided, however, that if the termination relates
only to a specific country, then only the patent maintenance obligations
pertaining to such country will revert to Lilly hereunder. In such case,
InterMune will maintain its patent responsibilities for all other Licensed
Patents and Licensed Technology.

    (iv)  Non-Exclusive License and Access to InterMune Technology.  

    (A)  Initial Product.  InterMune will grant to Lilly a non-exclusive,
world-wide, [*] license, with a right to sublicense, under InterMune Technology
to the extent that it relates to Lilly's ability to make, have made, use, offer
to sell, sell and import the Initial Product solely in, and for use in, the
country or countries in which InterMune's rights to the Initial Product were so
terminated. In addition to the license granted under this

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

21

--------------------------------------------------------------------------------

Section, InterMune also agrees to provide Lilly, at Lilly's expense, reasonable
access and reference to, copies of, and use of InterMune Technology, [*] and if
Lilly so requests, the [*] to the extent [*] to make, use, offer to sell, sell
and import the Initial Product in, and for use in, such country or countries.

    (B)  Other Products.  InterMune will also grant to Lilly a non-exclusive,
world-wide license, with a right to sublicense, under InterMune Technology to
the extent that it relates to Lilly's ability to make, have made, use, offer to
sell, sell and import any other Products (namely, any Products other than
Initial Product) solely in, and for use in, the country or countries in which
InterMune's rights to the Initial Product were so terminated. Such license shall
be [*] In addition to the license granted under this Section, InterMune also
agrees to provide Lilly, at Lilly's expense, reasonable access and reference to,
copies of, and use of InterMune Technology, [*] to the extent [*] to make, use,
offer to sell, sell and import such other Products in, and for use in, such
country or countries.

    (v)  Disposition of Product Inventory Upon Termination.  If Lilly terminates
this Agreement after InterMune has obtained a Regulatory Approval for the
Initial Product, InterMune will offer to sell to Lilly or its designee, at
InterMune's cost as determined by InterMune's records (maintained in accordance
with GAAP, consistently applied) for the six (6) months prior to the
termination, InterMune's inventory of the Initial Product existing on the date
of termination ("InterMune Product Inventory"). InterMune will be entitled to
finish manufacturing any work-in-process into the Initial Product, and such
newly made Initial Product will be considered InterMune Product Inventory
hereunder. If termination of this Agreement relates only to a specific country,
the provisions of this Subsection are applicable only to InterMune's Initial
Product inventories for the country where such termination occurred.

    (b)  InterMune Rights Upon Termination for Insolvency or Default of
Lilly.  If InterMune terminates this Agreement under Section 9.1 (b) or (c),
above, then (i) the licenses under the Licensed Patents and the Licensed
Technology granted by Lilly to InterMune pursuant to Article 3, above, will,
unless otherwise terminated pursuant to the terms of this Agreement, remain in
full force and effect, and (ii) InterMune's diligence obligations under
Section 6.6, above, will terminate. If the termination contemplated in this
Section 9.2(b) is due to the default of Lilly, then in addition to the
provisions of (i) and (ii), above, [*] set forth in [*] above, will be [*] and
[*]

9.3Termination of Sublicenses.  If Lilly terminates this Agreement under
Sections 9.1(b) or (c), above, and InterMune has granted sublicenses in
accordance herewith, Lilly agrees to continue such terminated sublicensee's
license with respect to the Licensed Patents and/or Licensed Technology on terms
and conditions [*] from the date of termination unless such sublicensee was in
breach of this Agreement or its sublicense with InterMune on the date of such
termination, in which event Lilly may terminate such sublicense immediately.
9.4Continuing Obligations.  Termination of this Agreement for any reason will
not relieve the Parties of any obligation accruing prior thereto and will be
without prejudice to the rights and remedies of either Party with respect to any
antecedent breach of the provisions of this Agreement. Without limiting the
generality of the foregoing and in addition to the foregoing and the rights upon
termination set forth in Section 9.2, no termination of this Agreement, whether
by lapse of time or otherwise, will serve to terminate the rights and
obligations of the Parties hereto with respect to this Agreement as it relates
to the jurisdiction(s) for which this Agreement has not been terminated, and,
with respect to those jurisdictions terminated, the rights and obligations of
the Parties hereto under Sections 6.7, 6.8, 6.14, 9.2, 9.3 and 9.4 and Articles
2, 8, 10, 11 and 12, and such obligations will survive any such termination.
9.5Non-Exclusive Remedies.  The remedies set forth in this Article 9 or
elsewhere in this Agreement will be in addition to, and will not be to the
exclusion of, any other remedies available to the Parties at law, in equity or
under this Agreement.

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

22

--------------------------------------------------------------------------------


ARTICLE 10
ASSUMPTION OF LIABILITIES BY INTERMUNE


10.1Assumption of Liabilities by InterMune.  Except as otherwise provided in
this Agreement, InterMune hereby assumes and agrees to bear and be responsible
for and to perform and satisfy all responsibilities, duties (including, without
limitation, compliance with all Applicable Laws), obligations, claims, Damages,
liabilities, burdens and problems of any nature whatsoever that arise out of or
relate to events occurring after the Closing Date (collectively, the
"Obligations") associated directly or indirectly with InterMune's ownership,
licensing, operation and/or use of the Licensed Patents, the Licensed
Technology, the Product Data Package and the Regulatory Documents, as well as
those associated directly or indirectly with the development, manufacturing,
distributing, marketing, promoting or selling of the Product that arise out of
or relate to events occurring after the Closing Date, including, without
limitation, all recalls, all warranty claims and all product liability claims
(without regard to the nature of the causes of action alleged or theories of
recovery asserted) arising out of or relating to events occurring in connection
with Product sold after the Closing Date, except for those Obligations with
respect to which Lilly is providing indemnification pursuant to the provisions
of Section 11.1 of this Agreement, which Obligations will remain the
responsibility of Lilly as set forth herein. All of the foregoing liabilities
are hereinafter collectively referred to as the "Assumed Liabilities."
Notwithstanding the foregoing, InterMune will not be deemed to, and does not,
assume the Excluded Liabilities.


ARTICLE 11
INDEMNIFICATION; INSURANCE


11.1Indemnification by Lilly.  Lilly will indemnify, defend and hold InterMune
(and its Affiliates, and its and its Affiliates' directors, officers and
employees) harmless from and against any and all Damages incurred or suffered by
InterMune (and its directors, officers and employees) to the extent caused by or
arising out of or in connection with:

    (a) any breach of any representation or warranty made by Lilly in this
Agreement;

    (b) any failure to perform duly and punctually any covenant, agreement or
undertaking on the part of Lilly contained in this Agreement; or

    (b) any Excluded Liabilities;

except to the extent that such Damages are due to the negligence, gross
negligence or willful misconduct of InterMune, its Affiliates, or its or its
Affiliates' employees, agents or contractors.

11.2Indemnification by InterMune.  InterMune will indemnify, defend and hold
Lilly (and its Affiliates and its and its Affiliates' directors, officers and
employees) harmless from and against any and all Damages incurred or suffered by
Lilly (and its directors, officers and employees) to the extent caused by or
arising out of or in connection with:

    (a) any breach of any representation or warranty made by InterMune in this
Agreement;

    (b) any failure to perform duly and punctually any covenant, agreement or
undertaking on the part of InterMune contained in this Agreement;

    (c) any Assumed Liabilities;

    (d) the practice of the Licensed Patents and Licensed Technology by
InterMune, its Affiliates, and any permitted sublicensees;

    (e) the handling, possession, development, marketing, distribution,
promotion, sale or use of the Product by InterMune or a Permitted Seller after
the Closing Date including, but not limited to, any Third Person claim alleging
breach of any express or implied warranties of merchantability or fitness for a
particular purpose or asserting strict liability, except to the extent such
Damage is caused by a breach of this Agreement by Lilly; or

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

23

--------------------------------------------------------------------------------

    (f)  InterMune's failure to comply in all material respects with Applicable
Laws in connection with the performance of its obligations hereunder;

except to the extent that such Damages are due to the negligence, gross
negligence or willful misconduct of Lilly, its Affiliates or its or its
Affiliates' employees, agents or contractors.

11.3Notice and Opportunity To Defend.  Promptly after receipt by a Party hereto
of notice of any claim which could give rise to a right to indemnification
pursuant to Section 11.1 or 11.2, above, such Party (the "Indemnified Party")
will give the other Party (the "Indemnifying Party") written notice describing
the claim in reasonable detail. The failure of an Indemnified Party to give
notice in the manner provided herein will not relieve the Indemnifying Party of
its obligations under this Article 11, except to the extent that such failure to
give notice materially prejudices the Indemnifying Party's ability to defend
such claim. The Indemnifying Party will have the right, at its option, to
compromise or defend, at its own expense and by its own counsel, any such matter
involving the asserted liability of the Party seeking such indemnification;
provided, however, that the Indemnifying Party may do so under a reservation of
rights with respect to the obligation to indemnify. If the Indemnifying Party
will undertake to compromise or defend any such asserted liability, it will
promptly (and in any event not less than ten (10) days after receipt of the
Indemnified Party's original notice) notify the Indemnified Party in writing of
its intention to do so, and the Indemnified Party agrees to cooperate fully with
the Indemnifying Party and its counsel in the compromise or defend against any
such asserted liability. All reasonable costs and expenses incurred in
connection with such cooperation will be borne by the Indemnifying Party subject
to the Indemnifying Party's reservation of rights. If the Indemnifying Party
elects not to compromise or defend the asserted liability, fails to notify the
Indemnified Party of its election to compromise or defend as herein provided,
fails to admit its obligation to indemnify under this Agreement with respect to
the claim, or, if in the reasonable opinion of the Indemnified Party, the claim
could result in the Indemnified Party becoming subject to injunctive relief or
relief other than the payment of money damages that could materially adversely
affect the ongoing business of the Indemnified Party in any manner, the
Indemnified Party will have the right, at its option, to pay, compromise or
defend such asserted liability by its own counsel and its reasonable costs,
expenses, and any payment made therewith will be included as part of the
indemnification obligation of the Indemnifying Party hereunder, subject to the
Indemnifying Party's reservation of rights. Notwithstanding the foregoing,
neither the Indemnifying Party nor the Indemnified Party may settle or
compromise any claim without consent of the other; provided, however, that
consent to settlement or compromise will not be unreasonably withheld. In any
event, the Indemnified Party and the Indemnifying Party may participate, at
their own expense, in the defense of such asserted liability. If the
Indemnifying Party chooses to defend any claim, the Indemnified Party will make
available to the Indemnifying Party any books, records or other documents within
its control that are necessary or appropriate for such defense; provided,
however, any such books, records or other documents within the control of the
Indemnified Party which are made available to the Indemnifying Party hereunder
will be held in strict confidence by the Indemnifying Party and will be
disclosed by the Indemnified Party to the Indemnifying Party only to the extent
that such books, records or other documents relate to the claim.

Notwithstanding anything to the contrary in this Section 11.3, (a) the Party
conducting the defense of a claim will (1) keep the other Party informed on a
reasonable and timely basis as to the status of the defense of such claim (but
only to the extent such other Party is not participating jointly in the defense
of such claim), and (2) conduct the defense of such claim in a prudent manner,
and (b) the Indemnifying Party will not cease to defend, settle or otherwise
dispose of any claim without the prior written consent of the Indemnified Party
(which consent will not be unreasonably withheld).

11.4Indemnification Payment Obligation.  Neither Party will incur any
indemnification obligations under this Article 11 until [*] at which time [*]
such Damages will be covered. The provisions of

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

24

--------------------------------------------------------------------------------

this Section will not limit or otherwise affect the obligations of any
Indemnifying Party under any other Section.

11.5Indemnification Payment Adjustments.  The amount of any Damages for which
indemnification is provided under this Article 11 will be reduced by the
insurance proceeds received and any other amount recovered, if any, by the
Indemnified Party with respect to any Damages; provided, however, that the
foregoing will not under any circumstances reduce the Damages for which either
Party is obligated to indemnify the other to the extent the insurance proceeds
received result from a self-insurance program; provided further, however, that
an Indemnified Party will not be subject to an obligation to pursue an insurance
claim relating to any Damages for which indemnification is sought hereunder. To
the extent the preceding sentence is applicable, if any Indemnified Party will
have received any payment pursuant to this Article 11 with respect to any
Damages and will subsequently have received insurance proceeds or other amounts
with respect to such Damages, then such Indemnified Party will pay to the
Indemnifying Party an amount equal to the difference (if any) between (a) the
sum of the amount of those insurance proceeds or other amounts received and the
amount of the payment by such Indemnifying Party pursuant to this Article 11
with respect to such Damages and (b) the amount necessary to fully and
completely indemnify and hold harmless such Indemnified Party from and against
such Damages; provided, however, that in no event will such Indemnified Party
have any obligation pursuant to this sentence to pay to such Indemnifying Party
an amount greater than the amount of the payment by such Indemnifying Party
pursuant to this Article 11 with respect to such Damages. 11.6Indemnification
Payment.  Upon the final determination of liability and the amount of the
indemnification payment under this Article 11, the Indemnifying Party will pay
to the Indemnified Party, within ten (10) business days after such
determination, the amount of any claim for indemnification made hereunder.
11.7Limitation of Liability.  IN NO EVENT WILL EITHER PARTY BE LIABLE FOR
INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL (INCLUDING LOST PROFITS) OR
PUNITIVE DAMAGES, HOWEVER CAUSED OR UPON ANY THEORY OF LIABILITY (INCLUDING A
PARTY'S OR ITS AFFILIATES' OWN NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OR THE NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF A
PARTY'S OR A PARTY'S AFFILIATES' EMPLOYEES, AGENTS OR CONTRACTORS), ARISING OUT
OF THIS AGREEMENT OR THE PERFORMANCE OF, OR THE FAILURE TO PERFORM, ANY
OBLIGATION(S) SET FORTH HEREIN. 11.8Insurance.  InterMune will maintain at its
own expense, [*] to Lilly, full insurance coverage for InterMune, written on a
per occurrence basis, which will [*] including, without limitation, errors and
omissions insurance encompassing claims relating to InterMune's performance of
its obligations under this Agreement and comprehensive general liability
insurance for claims for damages arising from bodily injury (including death)
and property damages arising out of acts or omissions of InterMune, [*] Minimum
limits of such insurance (not [*]) will be [*] Maintenance of such insurance
coverage will not relieve InterMune of any responsibility under this Agreement
for damage in excess of insurance limits or otherwise. InterMune will provide
Lilly with a certificate from the insurer(s), evidencing such insurance coverage
and the insurer's agreement to notify Lilly [*] such insurance coverage.
11.9Survival.  Each Indemnified Party's rights under Article 11 will not be
deemed to have been waived or otherwise affected by such Indemnified Party's
waiver of the breach of any representation, warranty, agreement or covenant
contained in or made pursuant this Agreement, unless such waiver expressly and
in writing also waives any or all of the Indemnified Party's right under
Article 11.

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

25

--------------------------------------------------------------------------------




ARTICLE 12
MISCELLANEOUS


12.1   Successors and Assigns.  This Agreement will be binding upon and will
inure to the benefit of the Parties hereto and their respective successors and
assigns; provided, however, that neither Lilly nor InterMune may assign this
Agreement without the prior written consent of the other, which consent may not
be unreasonably withheld or delayed. No assignment of this Agreement or of any
rights hereunder will relieve the assigning Party of any of its obligations or
liability hereunder.
12.2
 
Notices.  Unless otherwise stated in this Agreement as to the method of
delivery, all notices or other communications required or permitted to be given
hereunder will be in writing and will be deemed to have been duly given if
delivered by hand, courier, facsimile or if mailed first class, postage prepaid,
by registered or certified mail, return receipt requested (such notices will be
deemed to have been given on the date delivered in the case of hand delivery or
delivery by courier, on the date set forth in the confirmation sheet in the case
of facsimile delivery, and on the date of post mark in the case of delivery by
mail) as follows:
 
 
If to Lilly, as follows:
 
 
    Eli Lilly and Company
    Lilly Corporate Center
    Indianapolis, Indiana 46285
    Facsimile: [*]
    Attn: Executive Vice President, Pharmaceutical Products
 
 
With a copy to:
 
 
    Eli Lilly and Company
    Lilly Corporate Center
    Indianapolis, Indiana 46285
    Facsimile: [*]
    Attn: General Counsel
 
 
If to InterMune, as follows:
 
 
    InterMune, Inc.
    3280 Bayshore Boulevard
    Brisbane, California 94005
    Facsimile: [*]
    Attn: Senior Vice President of Corporate Development
 
 
With a copy to:
 
 
    InterMune, Inc.
    3280 Bayshore Boulevard
    Brisbane, California 94005
    Facsimile: [*]
    Attn: General Counsel
 
 
or in any case to such other address or addresses as hereafter will be furnished
in a written notice as provided in this Section 12.2 by any Party hereto to the
other Party.

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

26

--------------------------------------------------------------------------------


12.3
 
Waiver.  Any term or provision of this Agreement may be waived at any time by
the Party entitled to the benefit thereof only by a written instrument executed
by such Party. No delay on the part of Lilly or InterMune in exercising any
right, power or privilege hereunder will operate as a waiver thereof, nor will
any waiver on the part of either Lilly or InterMune of any right, power or
privilege hereunder operate as a waiver of any other right, power or privilege
hereunder nor will any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.
12.4
 
Entire Agreement.  This Agreement, including the exhibits and schedules attached
hereto and the certificates delivered in connection herewith and therewith
constitute the entire agreement between the Parties with respect to the subject
matter hereof and supersede all prior agreements or understandings of the
Parties relating thereto, including that certain Confidential Disclosure
Agreement, dated as of August 1, 2001.
12.5
 
Amendment.  This Agreement may be modified or amended only by written agreement
of the Parties hereto signed by authorized representatives of the Parties.
12.6
 
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which will be deemed an original but all of which together will
constitute a single instrument.
12.7
 
Governing Law.  This Agreement will be governed and construed in accordance with
the laws of the State of New York excluding any choice of law rules that may
direct the application of the law of another state.
12.8
 
Captions.  All section titles or captions contained in this Agreement and in any
exhibit, schedule or certificate referred to herein or annexed to this Agreement
are for convenience only, will not be deemed a part of this Agreement and will
not affect the meaning or interpretation of this Agreement.
12.9
 
No Third-Person Rights.  No provision of this Agreement will be deemed or
construed in any way to result in the creation of any rights or obligation in
any Person not a Party to this Agreement.
12.10
 
Construction.  This Agreement will be deemed to have been drafted by both Lilly
and InterMune and will not be construed against either Party as the draftsperson
hereof.
12.11
 
Appendices, Exhibits, Schedules and Certificates.  Each appendix, exhibit,
schedule and certificate attached hereto is incorporated herein by reference and
made a part of this Agreement.
12.12
 
No Joint Venture.  Nothing contained herein will be deemed to create any joint
venture or partnership between the Parties hereto, and, except as is expressly
set forth herein, neither Party will have any right by virtue of this Agreement
to bind the other Party in any manner whatsoever.
12.13
 
Severability.  If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws effective while this
Agreement remains in effect, the legality, validity and enforceability of the
remaining provisions will not be affected thereby.

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

27

--------------------------------------------------------------------------------


12.14
 
Change of Control.  If InterMune believes that any Third Person has made a good
faith offer to acquire Control of InterMune, and if such Third Person potential
acquirer has a [*] in place, then InterMune will promptly notify Lilly thereof
and will arrange a meeting among the Third Person potential acquirer, InterMune
and Lilly. At such meeting the Third Person potential acquirer and InterMune
will discuss in detail the effect, if any, of the possible acquisition on the
future sales and marketing of the Initial Product. If Lilly, in its reasonable,
good faith judgment after due consideration of all information provided by
InterMune and/or such Third Person potential acquirer, believes that its
financial interest in the Initial Product would be materially adversely impacted
by such acquisition then Lilly will notify InterMune in writing within ten
(10) business days of the last of such meetings, that in the event of the
closing of such acquisition, Lilly intends [*] by written notice as set forth in
the following sentence. If, notwithstanding [*] the closing of the potential
acquisition [*] will have the right, in [*] this Agreement [*] and Lilly will be
entitled to the rights, and InterMune (or the acquiring corporation) will be
bound by the obligations, set forth in [*] above.
12.15
 
Force Majeure.  If either Party is prevented from complying, either totally or
in part, with any of the terms or provisions set forth herein by reason of force
majeure, including, by way of example and not of limitation, fire, flood,
explosion, storm, strike, lockout or other labor dispute, riot, war, rebellion,
accidents, acts of God, acts of governmental agencies or instrumentalities,
failure of suppliers or any other similar or dissimilar cause, in each case to
the extent beyond its reasonable control, said Party will provide written notice
of same to the other Party. Said notice will be provided within [*] of the
occurrence of such event and will identify the requirements of this Agreement or
such of its obligations as may be affected, and, subject to Section 2.8, to the
extent so affected, said obligations will be suspended during the period of such
disability. The Party prevented from performing hereunder will use reasonable
efforts to remove such disability and will continue performance whenever such
causes are removed. The Party so affected will give to the other Party a good
faith estimate of the continuing effect of the force majeure condition and the
duration of the affected Party's nonperformance. If the period of any previous
actual nonperformance of Lilly because of Lilly force majeure conditions plus
the anticipated future period of Lilly nonperformance because of such conditions
will exceed an aggregate of [*], InterMune may terminate this Agreement
immediately by written notice to Lilly. If the period of any previous actual
nonperformance of InterMune because of InterMune force majeure conditions plus
the anticipated future period of InterMune nonperformance because of such
conditions will exceed an aggregate of [*], Lilly may terminate this Agreement
immediately by written notice to InterMune. When such circumstances as those
contemplated herein arise, the Parties will discuss in good faith, what, if any,
modification of the terms set forth herein may be required in order to arrive at
an equitable solution.
12.16
 
Independent Contractors. It is understood and agreed that the Parties are
independent contractors and are engaged in the operation of their own respective
businesses, and neither Party is to be considered the agent of the other Party
for any purpose whatsoever. Neither Party will have any authority to enter into
any contracts, assume any obligations, create any liability, nor make any
warranties or representations for or on behalf of the other Party.

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

28

--------------------------------------------------------------------------------


12.17
 
Dispute Resolution.  If any dispute arises relating to this Agreement, prior to
instituting any lawsuit, arbitration or other dispute resolution process on
account of such dispute, the Parties will attempt in good faith to settle such
dispute first by negotiation and consultation between themselves, including
referral of such dispute to the Chief Executive Officer of InterMune and the
Executive Vice President, Pharmaceutical Products, of Lilly. If said executives
are unable to resolve such dispute or agree upon a mechanism to resolve such
dispute within sixty (60) days of the first written request for dispute
resolution under this Section 12.17, the Parties may then either consider other
forms of alternative dispute resolution as a means of resolving any such dispute
or institute litigation and seek such remedies as may be available.
 
 
 

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

29

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of
the date first above written.

    ELI LILLY AND COMPANY
 
 
By:
 
/s/ JOHN C. LECHLEITER           

--------------------------------------------------------------------------------

    Printed Name:   John C. Lechleiter        

--------------------------------------------------------------------------------

    Title:   Executive Vice President        

--------------------------------------------------------------------------------


 
 
INTERMUNE, INC.
 
 
By:
 
/s/ JOHN J. WULF           

--------------------------------------------------------------------------------

    Printed Name:   John J. Wulf        

--------------------------------------------------------------------------------

    Title:   Sr. Vice President & Corporate Development        

--------------------------------------------------------------------------------

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

30

--------------------------------------------------------------------------------




Asset Purchase and License Agreement
by and between
Eli Lilly and Company
and
InterMune, Inc.


Schedule 1.23


InterMune's Exchange Rate Methodology


    All payments to be made under this Agreement shall be made in U.S. Dollars.
For those sales involving Product which occur outside the United States, the
Royalty Payments due on such sales will be calculated on the basis of the local
currency sales figures translated into United States Dollars according to
InterMune's then current standard currency translation methodology. The
methodology employed by InterMune shall be that methodology used by InterMune in
the translation of its foreign currency operating results for external reporting
and shall be consistent with United States GAAP.

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

31

--------------------------------------------------------------------------------




Asset Purchase and License Agreement
by and between
Eli Lilly and Company
and
InterMune, Inc.


Schedule 4.6


Material Contracts


[*]

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

32

--------------------------------------------------------------------------------




Asset Purchase and License Agreement


by and between
Eli Lilly and Company
and
InterMune, Inc.


Schedule 6.7


Press Release


Date: August 20, 2001—Final Draft C

For Release: Immediately

Refer to:   (317) 276-5795—Terra L. Fox (Lilly)     (415) 466-2269—Tim Lynch
(InterMune)     (212) 362-1200—Lilian Stern (Stern Investor Relations for
InterMune)     (415) 746-3220—Steve Cragle (Edelman Public Relations for
InterMune)


Lilly Licenses Oritavancin Antibiotic to InterMune


InterMune To Acquire Worldwide Rights To Develop, Manufacture and
Commercialize Product With Broad Treatment Potential

    INDIANAPOLIS, Ind., and BRISBANE, Calif. —- Eli Lilly and Company (NYSE:
LLY) and InterMune, Inc. (NASDAQ: ITMN) announced today that InterMune has
acquired rights to oritavancin from Lilly. Oritavancin is a semi-synthetic
glycopeptide antibiotic in development for the treatment of a broad range of
resistant gram-positive bacterial infections.

    The agreement provides InterMune with exclusive worldwide rights to develop,
manufacture and commercialize oritavancin. Upon closing, Lilly will receive a
$50 million payment related to completion of certain near-term activities by the
companies. Lilly will also receive significant milestone and royalty payments
upon successful development and commercialization by InterMune. The transaction
is expected to close next month upon approval by the U.S. Federal Trade
Commission under the Hart-Scott-Rodino Act.

    "Licensing oritavancin to InterMune will allow Lilly to maximize the full
potential of this innovative compound while the company redirects its internal
resources to other late-stage pipeline opportunities," said John C. Lechleiter,
Ph.D., executive vice president, pharmaceutical products and corporate
development for Lilly. "InterMune is an ideal partner as it has a strong focus
in the development and commercialization of infectious disease products."

    "Oritavancin adds another major Phase III product to InterMune's growing
pipeline," said W. Scott Harkonen, M.D., president and chief executive officer
of InterMune. "The market opportunity for oritavancin is significant due to the
increasing problem of drug resistance in difficult-to-treat diseases. We are
pleased to have the opportunity to complete the clinical development of
oritavancin and bring this potential breakthrough treatment to market."

    Oritavancin is in Phase III clinical trials for the treatment of complicated
skin and skin-structure infections, in Phase II for bacteremia and may be
effective against other serious gram-positive bacterial infections, including
those resistant to conventional antibiotics. Oritavancin's novel mechanism of
action kills harmful and resistant strains of bacteria unlike other agents that
merely suppress them. These gram-positive bacterial infections in the aggregate
affect more than seven million patients worldwide in the hospital setting alone.

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

33

--------------------------------------------------------------------------------

    InterMune is developing and commercializing innovative products for the
treatment of serious pulmonary and infectious diseases and cancer. InterMune
markets its lead product, Actimmune®, for the treatment of chronic granulomatous
disease (CGD) and severe, malignant osteopetrosis. InterMune is currently
conducting a Phase III clinical trial with Actimmune® for the treatment of
idiopathic pulmonary fibrosis (IPF). InterMune is also conducting or planning
clinical trials of Actimmune® for the treatment of multidrug-resistant
tuberculosis (MDR TB), atypical mycobacterial infections, ovarian cancer,
cryptococcal meningitis, cystic fibrosis, liver fibrosis and non-Hodgkin's
lymphoma. InterMune recently acquired rights to Infergen®, which is marketed in
the United States and Canada for the treatment of chronic hepatitis C
infections. InterMune also markets Amphotec® worldwide for the treatment of
invasive aspergillosis.

    Lilly, a leading innovation-driven corporation, is developing a growing
portfolio of best-in-class pharmaceutical products by applying the latest
research from its own worldwide laboratories and from collaborations with
eminent scientific organizations. Headquartered in Indianapolis, Ind., Lilly
provides answers—through medicines and information—for some of the world's most
urgent medical needs. Additional information about Lilly is available at
www.lilly.com.

    Except for the historical information contained herein, this press release
contains certain forward-looking statements by InterMune concerning the possible
development and commercial benefits of novel products for use against human
disease that involve risks and uncertainties. All forward-looking statements and
other information included in this press release are based on information
available to InterMune as of the date hereof, and InterMune assumes no
obligation to update any such forward-looking statements or information.
InterMune's actual results could differ materially from those described in
InterMune's forward-looking statements. Factors that could cause or contribute
to such differences include, but are not limited to, those discussed under the
heading "Risk Factors" and the risks and factors discussed in InterMune's most
recent periodic reports (i.e., 10-K, 10K/A, 10-Q, and 8-K) filed with the SEC.
In sum, these significant risks include, but are not limited to: the uncertainty
of success of InterMune's efforts in research, development, commercialization,
product acceptance, third-party manufacturing and capital raising; the
uncertain, lengthy and expensive regulatory process; uncertainties associated
with obtaining and enforcing patents important to its business; being an
early-stage company and relying on third-party payors' reimbursement policies;
competition from other products; and product liability lawsuits.

# # #

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

34

--------------------------------------------------------------------------------




Asset Purchase and License Agreement
by and between
Eli Lilly and Company
and
InterMune, Inc.


Exhibit A


Licensed Patents


[*]

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

35

--------------------------------------------------------------------------------




Asset Purchase and License Agreement
by and between
Eli Lilly and Company
and
InterMune, Inc.


Exhibit B


Product Data Package


Regulatory

1.United States investigational new drug application (IND) #51,292

2.[*]

Medical

    The study reports and all related documents for the following completed
clinical pharmacology studies:

ARRA   Safety and Pharmacokinetics of Single Intravenous Doses of LY333328
Diphosphate in Healthy Volunteers ARRK   Safety and Pharmacokinetics of Single
Intravenous Doses of LY333328 Diphosphate in Healthy Volunteers ARRB   Safety
and Pharmacokinetics of Multiple Intravenous Doses of LY333328 Diphosphate in
Healthy Volunteers ARRN   Effect of Multiple Intravenous Doses of LY333328 on
the QTc Interval in Healthy Subjects ARRO   Effect of Single Intravenous Doses
of LY333328 on the QTc Interval in Healthy Subjects 101N   Bioanalytical
Clinical Report: Investigation of Safety and Pharmacokinetics after Single
Intravenous Infusion of LY333328 Diphosphate in Healthy Adult Male Volunteers.
The Determination of LY333328 in Human Plasma Using LC/MS/MS Detection (Japanese
Study)

    Final study reports and related study documents (including investigators'
files, clinical trial SAS data sets, case report forms, and protocols) from the
following completed clinical studies:

ARRL   LY333328 in Patients with Skin/Skin-Structure Infections ARRC   LY333328
Dose Escalation in Patients with Gram-Positive Bacteremia ARRD   LY333328 vs.
Vancomycin in Skin/Skin-Structure Infections

    Investigators' files and related study documents (including clinical trial
SAS data sets of data to date, case report forms, and protocols) from the
following active clinical studies:

ARRM   LY333328 Dose Finding in Subjects with S aureus Bacteremia ARRI  
LY333328 Versus Vancomycin in Complicated Skin/Skin-Structure Infections

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

36

--------------------------------------------------------------------------------

Toxicology

[*

--------------------------------------------------------------------------------

*]

[*

--------------------------------------------------------------------------------

*]

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

37

--------------------------------------------------------------------------------

[*

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

*]

--------------------------------------------------------------------------------

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

38

--------------------------------------------------------------------------------

[*

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

*]

--------------------------------------------------------------------------------

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

39

--------------------------------------------------------------------------------

[*

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

3.

*]

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

40

--------------------------------------------------------------------------------




Asset Purchase and License Agreement
by and between
Eli Lilly and Company
and
InterMune, Inc.


Exhibit C


1.Product Inventory

[*

*]

2.A.otientalis Cell Banks

[*

*]

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

41

--------------------------------------------------------------------------------




Asset Purchase and License Agreement
by and between
Eli Lilly and Company
and
InterMune, Inc.


Exhibit D


Development Plan


Overview


[*]

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

42

--------------------------------------------------------------------------------

[*]

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

43

--------------------------------------------------------------------------------




Asset Purchase and License Agreement
by and between
Eli Lilly and Company
and
InterMune, Inc.


Exhibit E


Commercialization and Marketing Plan


COMMERCIAL ACTIVITY:


[*]

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

44

--------------------------------------------------------------------------------



QuickLinks


ASSET PURCHASE AND LICENSE AGREEMENT
RECITALS
ARTICLE 1 DEFINITIONS
ARTICLE 2 CONSIDERATION
ARTICLE 3 ASSIGNMENT AND LICENSE OF RIGHTS
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF LILLY
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF INTERMUNE
ARTICLE 6 ADDITIONAL COVENANTS AND AGREEMENTS OF THE PARTIES
ARTICLE 7 CONDITIONS PRECEDENT TO THE CLOSING; CLOSING DATE
ARTICLE 8 CONFIDENTIALITY
ARTICLE 9 TERMINATION
ARTICLE 10 ASSUMPTION OF LIABILITIES BY INTERMUNE
ARTICLE 11 INDEMNIFICATION; INSURANCE
ARTICLE 12 MISCELLANEOUS
Asset Purchase and License Agreement by and between Eli Lilly and Company and
InterMune, Inc. Schedule 1.23 InterMune's Exchange Rate Methodology
Asset Purchase and License Agreement by and between Eli Lilly and Company and
InterMune, Inc. Schedule 4.6 Material Contracts
Asset Purchase and License Agreement by and between Eli Lilly and Company and
InterMune, Inc. Schedule 6.7 Press Release
Lilly Licenses Oritavancin Antibiotic to InterMune
Asset Purchase and License Agreement by and between Eli Lilly and Company and
InterMune, Inc. Exhibit A Licensed Patents
Asset Purchase and License Agreement by and between Eli Lilly and Company and
InterMune, Inc. Exhibit B Product Data Package
Asset Purchase and License Agreement by and between Eli Lilly and Company and
InterMune, Inc. Exhibit C
Asset Purchase and License Agreement by and between Eli Lilly and Company and
InterMune, Inc. Exhibit D Development Plan Overview
Asset Purchase and License Agreement by and between Eli Lilly and Company and
InterMune, Inc. Exhibit E Commercialization and Marketing Plan COMMERCIAL
ACTIVITY
